Citation Nr: 0615044	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-12 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for a sleep disorder.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1990 to January 1995, including service in Southwest Asia 
from January 14, 1990, to March 23, 1991.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2001 rating decision by the Portland Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's claim file is in the jurisdiction of the Boise RO.

In a statement received in August 2005, the veteran indicated 
that he was interested in filing a notice of disagreement as 
to the issue of service connection for pelvic tilt (which was 
denied in a June 2005 rating decision).  However, a note in 
the file dated in March 2006 reflects that the veteran stated 
that he was no longer pursuing the appeal related to service 
connection for pelvic tilt, and that he requested that the 
issues on appeal be forwarded to the Board for adjudication.  
He also indicated that he was entirely satisfied with 
determinations made in a July 2005 rating decision.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.  

2.  Competent evidence establishes that the veteran has IBS, 
and a sleep disturbance disorder (dyssomnia) that is either 
due to undiagnosed illness or is due to his service connected 
dysthymic disorder .  


CONCLUSIONS OF LAW

1.  Service connection for IBS is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  Service connection for dyssomnia is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below represents a grant of the claims, 
there is no need to belabor the impact of the VCAA on this 
matter.  While he did not receive any notice regarding 
ratings of service connected disabilities or effective dates 
of awards (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the decision below pertains only to service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration by 
the Board at this time.  Hence, the veteran is not prejudiced 
by the lack of such notice.

Factual Background

A November 1994 report of medical history reflects that the 
veteran complained of frequent trouble sleeping.  The 
physical examination portion of the veteran's November 1994 
separation examination noted no findings related to a sleep 
disorder or IBS.

On December 1997 rheumatology examination, the veteran 
reported general complaints of joints locking up and pain 
throughout his body.  Following examination the diagnosis was 
fibromyalgia syndrome, consistent with his diffuse pain, and 
possibly a sleep disturbance.  The examiner suspected all of 
these factors were interrelated.

A January 1998 VA note essentially stated that the veteran 
met the DSM-IV criteria for dyssomnia, not otherwise 
specified.

A January 1998 VA medical record, comments on various 
findings from a sleep study of the veteran, and shows 
diagnoses of insufficient sleep syndrome, and fibromyalgia.

December 1998 to March 2000 VA medical records indicate that 
assessments of the veteran included IBS and fibromyalgia.

On a May 2001 VA intestines examination, the veteran 
indicated that he had had irritable bowel syndrome for many 
years.  He stated that he had alternating episodes of 
diarrhea and constipation as well as crampy abdominal pain.  
The diagnosis was irritable bowel syndrome.  The examiner 
discussed, in brief, the relationship between IBS and 
fibromyalgia, and indicated that he was not ready to state 
what that relationship was at this time.

On an April 2002 fibromyalgia examination, the veteran 
indicated that he had undergone several days of chronic back, 
neck, and leg pain.  He complained of abdominal cramps and 
bloating, and also complained of having trouble getting to 
sleep at night.  He indicated that he might sleep for 2 to 
4 hours, but then he would toss and turn and kick his legs 
all night.  He indicated that he woke up unrefreshed.  The 
diagnosis was fibromyalgia.  The examiner noted as follows:

This patient meets [the] criteria for 
fibromyalgia with classic symptoms of 
symmetric above and below the waist 
chronic body pain, sleep disorder, 
fatigue, and depression.  Additionally, 
the patient suffers from headaches and 
irritable bowel syndrome.

In a January 2003 addendum to the April 2002 examination, the 
examiner stated as follows:

The question is asked by the regional 
office regarding the etiology of the 
patient's irritable bowel symptoms.  It 
should be noted that patients with 
fibromyalgia often have a constellation 
of symptoms as part of their syndrome.  
This includes widespread musculoskeletal 
pain and tender points, with associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel 
symptoms, depression, anxiety, Raynaud's 
phenomenon like symptoms, etc.  The 
etiology of fibromyalgia syndrome is 
unknown, as is the mechanism of 
symptomatology, as listed above.  The 
symptoms of irritable bowel syndrome, 
headaches, depression, etc., are not 
required for the diagnosis of 
fibromyalgia, but are often found in 
association with fibromyalgia, as is the 
case with this patient.  

In summary, this patient's irritable 
bowel syndrome and sleep disorder should 
be considered part of his fibromyalgia 
syndrome.

On a May 2002 VA mental disorders examination the veteran 
indicated that he suffered from a terrible sleep disturbance, 
and noted that he only got 2 to 4 hours of sleep per night.  
The examiner stated:

The veteran does not appear to meet the 
DSM-IV criteria for a primary sleep 
disorder, given that the DSM-IV 
diagnostic manual specifies that if there 
is insomnia related to another mental 
disorder, which in this case is dysthymic 
disorder, then the diagnosis of dysthymic 
disorder is more appropriate.  Further, a 
diagnosis of primary sleep disorder 
should only be considered when the 
insomnia is the predominant complaint, 
and is sufficiently severe to warrant 
independent clinical intention.  [The 
veteran] notes that his insomnia is not 
the only concern he has, and in fact, he 
expressed significant concern about his 
lack of self-confidence regarding 
employment and going back to school 
because of concentration deficits, which 
was another symptoms of dysthymic 
disorder.

The diagnosis was dysthymic disorder.

In a letter received in May 2003 a VA physician stated:

I have been [the veteran's] primary care 
provider since 1996 and am quite aware of 
his medical conditions.  

[The veteran] clearly has fibromyalgia, 
sleep disturbance, and irritable bowel 
syndrome.  In addition he has dysthymia 
and depression, restless leg syndrome, 
and chronic rhinitis.

It is my opinion that while fibromyalgia 
and irritable bowel syndrome occur 
together with some degree of frequency, 
they are separate entities, which occur 
independently.  The presence of irritable 
bowel syndrome is not a diagnostic 
criterion for fibromyalgia.

In a similar vein, while there is 
frequent association between fibromyalgia 
and sleep disturbance, they exist 
independently.  If the sleep disturbance 
were to be associated with one of the 
veteran's conditions, the most likely 
association would be with dysthymia and 
depression.

On an April 2004 fibromyalgia examination the veteran 
complained of widespread musculoskeletal pain.  He also 
complained of flare-ups of IBS that could last for a couple 
of days at a time.  The diagnosis was fibromyalgia.  

On a VA mental disorder examination dated in April 2005, the 
veteran again made complaints of difficulty sleeping, 
indicating that he slept just 3 to 4 hours at the beginning 
of each night.  The veteran, it was noted, endorsed easy 
fatigue, irritability, muscle tension, and sleep disturbance.  
The diagnoses included dysthymic disorder.  In a letter 
received in April 2005, the veteran's longtime VA physician 
indicated that he had prescribed Oxycodone at night, in an 
effort to improve the veteran's pain control, and to give him 
better sleep.

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Service connection (for Persian Gulf veterans) may also be 
given for unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, and irritable bowel syndrome) that 
is defined by a cluster of signs and symptoms, as well as for 
disability due to undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. §  3.317.

At the outset, it is noteworthy that it is not in dispute 
that the veteran has IBS and a sleep disturbance disorder.  
As he served in Southwest Asia during the Persian Gulf War, 
and IBS became manifest after such service (and is not shown 
to be due to nonservice-related intercurrent cause), service 
connection for IBS is clearly warranted under the controlling 
law and regulation (i.e., 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317).  

As for the sleep disturbance disorder (dyssomnia), the record 
shows that such disability is either due to undiagnosed 
illness or is related to the veteran's service connected 
dysthymic disorder.  Whichever is the case (as the veteran's 
VA primary care treating physician has indicated that the 
sleep disturbance disorder, like IBS, is a separate and 
distinct disability entity and that matter no longer appears 
to be in dispute), service connection for such disability is 
warranted under the governing law and regulations (either 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, or under 
38 C.F.R. § 3.310).  

Significantly, it appears that the RO continued to deny 
service connection for IBS and a sleep disturbance disorder 
(dyssomnia) because these disabilities have overlapping 
symptoms with other disabilities which are already service 
connected.  Nothing in this decision recognizing IBS and a 
sleep disturbance disorder (dyssomnia) as service connected 
disability entities precludes consideration of 38 C.F.R. 
§ 4.14 when the disabilities are rated.  


ORDER


Service connection for IBS is granted.

Service connection for a sleep disturbance disorder 
(dyssomnia) is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


